   Case: 1:20-cr-00435 Document #: 53 Filed: 12/16/20 Page 1 of 11 PageID #:524




                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION

UNITED STATES of AMERICA,                   )
                                            )   No. 20 CR 435
                           Plaintiff,       )
                                            )
      v.                                    )   Magistrate Judge Young B. Kim
                                            )
KEVIN MIX,                                  )
                                            )   December 16, 2020
                           Defendant.       )

                      MEMORANDUM OPINION and ORDER

      Before the court is Defendant Kevin Mix’s motion for immediate release with

conditions. For the following reasons, the motion is denied:

                                    Background

      The government arrested Defendant on August 4, 2020, and charged him

with one count of wire fraud in violation of 18 U.S.C. § 1343. (R. 1, Compl.; R. 5,

Arrest Warrant.) According to the criminal complaint, the government alleges that

Defendant embezzled more than $5 million from his employer from October 2018 to

June 2020.      (R. 1 Compl.; see also R. 46, Govt.’s Resp. at 1 (noting that the

continued investigation has shown the alleged amount stolen now totals more than

$6 million).) The court held Defendant’s initial appearance on the same day as his

arrest.    (R. 7.)   At that appearance Defendant moved orally for an immediate

detention hearing, and that hearing was set for August 13, 2020. (Id.)

      Before the detention hearing, Pretrial Services submitted a report stating

that Defendant posed a risk of flight because of his significant foreign ties,
     Case: 1:20-cr-00435 Document #: 53 Filed: 12/16/20 Page 2 of 11 PageID #:525




possession of a passport or international travel document, and recent international

travels. (R. 10, Pretrial Services Rep. at 3-4.) Despite this risk, Pretrial Services

recommended to the court that Defendant be released on secured bond with certain

conditions, including that he surrender his passport, firearm owners identification

(“FOID”) card, and firearms and that he refrain from obtaining international travel

documents, travelling outside the United States, possessing a firearm, or using

narcotic drugs or controlled substances unless prescribed by a licensed medical

practitioner.   (Id. at 4.)   In connection with the detention hearing, Defendant’s

former    employer     submitted   a   letter   describing   acts   of   dishonesty   and

untrustworthiness that Defendant allegedly committed. 1 (R. 13, Aug. 10, 2020 Ltr.)

        During the detention hearing, the government argued that Defendant must

be detained until trial based on “a substantial risk of flight.” (R. 42, Aug. 13, 2020

Hearing Tr. at 6.) Defendant opposed the motion and sought immediate release on

the ground that he had offered property owned by his father as security to ensure

that he returns to court to face this criminal matter. (Id. at 8.) After considering

the parties’ arguments and evidence proffered, including the Pretrial Services

Report and an affidavit from a Special Agent with the Federal Bureau of

Investigation (“FBI”), 2 the court granted the government’s motion to detain

Defendant. (Id. at 36-38.) The court found “a very substantial risk that [Defendant


1 Defendant objected to the submission of this exhibit by a non-party. (R. 42, Aug.
13, 2020 Hearing Tr. at 5.) The court noted Defendant’s objection and the fact that
the statements in the letter were not made “under oath” and did not constitute
“testimony” for purposes of the detention hearing. (Id. (quotations omitted).)

2   See R. 1, Compl.

                                            2
    Case: 1:20-cr-00435 Document #: 53 Filed: 12/16/20 Page 3 of 11 PageID #:526




was] going to leave the jurisdiction and not come back if given the opportunity.”

(Id.)   In so ruling, the court relied on: (1) the “very substantial” nature of the

government’s fraud case, including allegations that Defendant stole more than

$5 million; (2) the amount of money (about $2 million) that is missing; (3) the

insufficiency of security offered for bond—Defendant’s father’s home, which only has

about $192,000 in equity and is located out of state; (4) “modest local ties,” as

reflected by lack of family, employment, or a long-term residence in this district;

and (5) “very substantial foreign ties,” involving frequent travel to the Dominican

Republic, where his fiancé and children live and where he has money stored. (Id.)

Following the hearing, the court issued a written order finding that the government

had shown, by a preponderance of evidence, that Defendant presented a serious risk

of flight. (R. 15.)

        Defendant thereafter moved for reconsideration of the court’s detention

ruling. (R. 17, Def.’s Mot. for Reconsideration.) In that motion Defendant offered to

post both his father’s and his mother’s homes as security for a bond. (Id. at 1.) He

claimed that his father’s home had about $192,000 in equity, and his mother’s home

had about $84,713 in equity. (Id.) Defendant also submitted a 12-month lease that

he executed on June 22, 2020, about a month before his arrest. (Id. at 2 & Ex. 1.)

The government opposed Defendant’s motion for reconsideration. (R. 19, Govt.’s

Resp.) In support of its opposition the government presented additional information

showing that that Defendant: (1) paid $100,000 to a private charter jet company

and retains a balance of about $65,000; (2) transferred about $452,000 to a




                                         3
    Case: 1:20-cr-00435 Document #: 53 Filed: 12/16/20 Page 4 of 11 PageID #:527




Dominican Republic financial institution and then an additional amount of

$208,000 from his PNC bank account; (3) purchased a Lexus RX from a Des Plaines,

Illinois dealer on December 4, 2019, and shipped it to the Dominican Republic; and

(4) transferred $861,935 from accounts at Chase and Citibank to new accounts at

Bank of America, without advising Pretrial Services of these new accounts. (Id. at

2-3.)

        After another full hearing, at which the parties presented arguments and

evidence, the court denied Defendant’s motion for reconsideration. (R. 47, Aug. 26,

2020 Hearing Tr. at 38-43.) Consistent with its prior ruling, the court found that

Defendant continued to pose a serious risk of flight given substantial family ties in

the Dominican Republic, access to a considerable amount of money overseas, lack of

significant ties to this jurisdiction, the nature of this case, and the fact that a

substantial amount of money remains missing.          (Id. at 38-39.)   The court also

expressed concern regarding Defendant’s lack of candor with Pretrial Services

regarding his finances, leases, and properties. (Id. at 40-41.) And while the court

considered the additional real property Defendant offered as security, the court

concluded that it was still not enough security. (Id. at 42-43.) Accordingly, the

court found that Defendant continues to have “both an opportunity and an incentive

to flee if he can” and ordered that he remain in custody. (Id. at 39, 43; R. 21.)

                                       Analysis

        Defendant argues that his immediate release is required pursuant to the Bail

Reform Act and the Fifth Amendment’s due process clause. (R. 45, Def.’s Mot.) The




                                           4
   Case: 1:20-cr-00435 Document #: 53 Filed: 12/16/20 Page 5 of 11 PageID #:528




Bail Reform Act generally requires the release of a person before trial “unless the

judicial officer determines that such release will not reasonably assure the

appearance of the person as required.”         18 U.S.C. § 3142(b).   Where “serious”

concerns regarding risk of flight are present, a judicial officer may order detention

pending trial, id. § 3142(f)(2), provided that “no condition or combination of

conditions will reasonably assure the appearance of the person as required,” id.

§ 3142(e).   In determining whether detention is warranted, courts generally

consider: (1) the nature and circumstances of the offense charged; (2) the weight of

the evidence against the defendant; (3) the history and characteristics of the

defendant; and (4) the nature and seriousness of the danger to any person or the

community that would be posed by the defendant’s release. Id. § 3142(g).

      The Fifth Amendment’s due process clause precludes the deprivation of “life,

liberty, or property without due process of law.” U.S. v. Salerno, 481 U.S. 739, 746

(1987). Detention before trial may be “repugnant to the concept of substantive due

process” under certain circumstances, id. at 744, but the Supreme Court has noted

an exception allowing detention where a person “presents a risk of flight,” id. at 749

(citing Bell v. Wolfish, 441 U.S. 520, 534 (1979) (“[T]he Government has a

substantial interest in ensuring that persons accused of crimes are available for

trials and, ultimately, for service of their sentences, [and] confinement of such

persons pending trial is a legitimate means of furthering that interest.”)).

      Before the court may reach the substantive merits of Defendant’s motion, it

must address a procedural challenge by the government—whether Defendant has




                                           5
   Case: 1:20-cr-00435 Document #: 53 Filed: 12/16/20 Page 6 of 11 PageID #:529




exceeded his ability to challenge his detention. (R. 46, Govt.’s Resp. at 4-6.) As the

government points out, Defendant has already had “two bites of the apple” in

contesting his detention. (Id. at 4-5.) The government argues that the Bail Reform

Act “contemplates that a defendant will get a maximum of two (2) detention

hearings,” citing an opinion from a district court in Virginia for support. (Id. at 4

(quoting United States v. Cannon, 711 F. Supp. 602, 607 (E.D. Va. 2010)).) But

Section 3142(f), quoted by the government earlier in its response, seems to belie its

argument. (See R. 46, Govt.’s Resp. at 2-3.) That provision allows the “reopen[ing]”

of a detention hearing “at any time before trial if the judicial officer finds that

information exists that was not known to the movant at the time of the hearing and

that has a material bearing on this issue whether there are conditions of release

that will reasonably assure the appearance of such person as required.” 18 U.S.C.

§ 3142(f).   Given that the government has not cited any precedential authority

supporting the validity of a purported two-strikes rule pertaining to detention

hearings, and has not explained how such a rule is consistent with the statute’s

reopening provision, the court finds the government’s argument unpersuasive.

       The government next suggests that, rather than seeking another detention

hearing pursuant to Section 3142(f), Defendant should have moved for revocation or

amendment of his detention order pursuant to 18 U.S.C. § 3145(b). (R. 46, Govt.’s

Resp. at 5.) He did not do so. But even if he had, the government argues that such

a motion would not have been successful because Judge Steven C. Seeger presided




                                          6
    Case: 1:20-cr-00435 Document #: 53 Filed: 12/16/20 Page 7 of 11 PageID #:530




over the detention hearing and the reconsideration hearing, 3 and Section 3145(b)

merely authorizes review of a magistrate judge’s decision by a district judge. (Id.)

Because Defendant did not move for immediate release pursuant to Section 3145(b),

the court does not reach this issue.

      The key inquiry for the court at this juncture is whether Defendant’s current

motion offers material information, not previously known to Defendant at the time

of his detention hearing or the reconsideration hearing, which would reasonably

assure his appearance as required in this jurisdiction. 18 U.S.C. §§ 3142(f),(g). The

court finds that it does not. Defendant admits that he still has substantial family

ties overseas as two of his minor children and their mother live in the Dominican

Republic. (R. 45, Def.’s Mot. at 14; see also R. 42, Aug. 13, 2020 Hearing Tr. at 11,

14, 38; R. 47, Aug. 26, 2020 Hearing Tr. at 28-29.) During the detention hearing

and the motion for reconsideration hearing, the government offered evidence that

Defendant “parked a considerable amount of money . . . almost half a million

dollars,” in the Dominican Republic. (R. 47, Aug. 26, 2020 Hearing Tr. at 29-30, 39.)

He also shipped a Lexus to the Dominican Republic in late 2019, further

demonstrating “his substantial interest in an overseas location.” (Id. at 18-25, 40.)

And he maintains access to—and a substantial credit with—a private, charter jet

service, giving him “an ability to leave the jurisdiction.” (Id. at 25-27, 42.) Taken



3  This court was assigned to this case during criminal duty, but because of
caseload, Judge Steven C. Seeger presided over Defendant’s initial appearance, the
government’s motion for pretrial detention, and Defendant’s motion for
reconsideration. Judge Seeger then returned the case to this court. (R. 47, Aug. 26,
2020 Hearing Tr. at 43.)

                                         7
    Case: 1:20-cr-00435 Document #: 53 Filed: 12/16/20 Page 8 of 11 PageID #:531




together, the evidence offered by the government in those hearings establishes

Defendant’s significant foreign ties, as the court previously ruled.      (R. 15 at 2;

R. 21.)

       Despite the government’s prior showing, and the court’s prior findings,

Defendant argues that the significance of any foreign ties is negated by the

Dominican Republic’s extradition treaty with the United States, the surrender of

his passport at the time of arrest, and the nature of recent international travels—to

visit his children. (R. 45, Def.’s Mot. at 13-16, 23.) The court discussed Defendant’s

surrender of his passport and the nature of his international travels during his

detention hearing. (See R. 42, Aug. 13, 2020 Hearing Tr. at 11-12, 14.) Defendant

could have, but did not, raise the extradition issue during the detention hearing or

the reconsideration motion hearing.     However, even if he had timely raised the

issue, the court does not agree that the possibility of extradition “nullifies” any

serious risk of fleeing. (R. 45, Def.’s Mot. at 14.) Indeed, such a statement does

little to satisfy the court that, if released, Defendant would appear as required.

       As to his community or family ties to this district, Defendant has only modest

ties, a fact that he does not deny, and points to no additional facts that were not

known to him during the previous two hearings. (R. 45, Def.’s Mot. at 23; see also

R. 15 at 2; R. 47, Aug. 26, Hearing Tr. at 39.) He remains unemployed and, as of

the reconsideration motion hearing, his “roots in this district [were] relatively

slight.”   (R. 47, Aug. 26, 2020 Hearing Tr. at 39.)      To “address this concern,”

Defendant offers evidence of a current, 12-month lease he signed in June 2020.




                                          8
   Case: 1:20-cr-00435 Document #: 53 Filed: 12/16/20 Page 9 of 11 PageID #:532




(R. 45, Def.’s Mot. at 23.) Defendant argues that such lease provides him with a

“stable residence” in this jurisdiction. (Id.) But the court already considered the

lease during the reconsideration motion hearing and was “somewhat troubled” by

Defendant’s failure to disclose such lease to Pretrial Services. (R. 47, Aug. 26, 2020

Hearing Tr. at 8-13, 41.) In any event, the government correctly points out that

Defendant could “walk away from that apartment at any time.” (R. 46, Govt.’s

Resp. at 9.) Defendant also identifies a third-party custodian with whom he could

live if necessary.   (R. 45, Def.’s Mot. at 23.)     In its response, however, the

government represents that such third party is no longer willing to serve as a

custodian. (R. 46, Govt.’s Resp. at 9.)

      In terms of the nature of the case, Defendant does not dispute that he has

been charged with an alleged fraud of more than $5 million. (R. 45, Def.’s Mot. at

20-21; R. 47, Aug. 26, 2020 Hearing Tr. at 39-40.) Defendant instead focuses on the

financial nature of his alleged crime and citing survey data showing that “only 1%

of defendants charged with fraud fail to appear.” (R. 45, Def.’s Mot. at 20 (citation

and emphasis omitted).)     But this type of data is neither here nor there as to

whether Defendant poses a substantial risk of flight. And such data ignores the fact

that he is alleged to have stolen “a very substantial amount of funds,” (R. 47, Aug.

26, 2020 Hearing Tr. at 40), and at least part of these funds is unaccounted for,

(R. 46, Govt.’s Resp. at 7). Missing funds initially were thought to total about $2

million, but at the hearing on the motion to reconsider, the government indicated

that it had located certain of those funds. (R. 47, Aug. 26, 2020 Hearing Tr. at 15-




                                          9
   Case: 1:20-cr-00435 Document #: 53 Filed: 12/16/20 Page 10 of 11 PageID #:533




18.)     Nevertheless, the government contends that Defendant has “plenty” of

allegedly stolen funds “at his disposal should he be released.” (R. 46, Govt.’s Resp.

at 7.)

         Defendant disagrees that any missing or other funds will allow him an

opportunity to flee, but presents no new facts in support of his position. (R. 45,

Def.’s Mot. at 22.)    He argues that the government has located “most of the

outstanding missing funds” and seized “most if not all” of his financial assets. (Id.)

He also asserts that the security he has offered—the equity in primary residences

owned by his father and mother—provide him with “an extraordinarily strong

incentive to comply with release conditions.” (Id.) Again here, the court considered

these factors during the hearing on Defendant’s motion to reconsider detention.

Even if the government’s estimate of missing funds has gone down, the court has

determined that substantial funds remain missing. (R. 47, Aug. 26, 2020 Hearing

Tr. at 39-40.) And while the court “very carefully considered” the proposed security

for Defendant’s release, it found that “the overall equity in the homes is relatively

small relative to” missing funds and to “the overall nature of the fraud.” (Id. at 42-

43.)

         In short, Defendant simply does not offer any material information, not

known to him at the time of his detention or the motion for reconsideration

hearings, that undermines the preponderance of the evidence showing that he

remains a serious risk of flight.   By contrast, the government offers even more




                                         10
   Case: 1:20-cr-00435 Document #: 53 Filed: 12/16/20 Page 11 of 11 PageID #:534




evidence showing that if released Defendant remains capable of disappearing and

not returning to the district as required. (R. 46, Govt.’s Resp. at 6-7.)

      The court agrees with the government and orders the continued detention of

Defendant.    The court twice has ruled before, after considering the parties’

arguments and proffered evidence, that the government satisfied the preponderance

of evidence standard in showing that Defendant presents a serious risk of flight

pursuant to Section 3142(f)(2). (R. 15 at 2; R. 21; R. 42, Aug. 13, 2020 Hearing

Tr. at 36-38; R. 47, Aug. 26, 2020 Hearing Tr. at 38-43.) In light of the previous

rulings, the conditions proposed by Defendant simply are not sufficient to

reasonably ensure that he will return to court as required. See 18 U.S.C. § 3142(g);

United States v. Gibson, 34 F. Supp. 3d 955, 965 (N.D. Ind. June 2019).

                                     Conclusion

      For the foregoing reasons and because Defendant fails to offer information

previously unknown to him that materially bears on his likelihood of appearing in

this jurisdiction as required and fails to propose conditions sufficient to ensure his

appearance, his motion must fail.

                                                ENTER:


                                                ____________________________________
                                                Young B. Kim
                                                United States Magistrate Judge




                                           11
